Appeal from an order denying appellant’s motion to punish respondent for contempt for refusing to return to him two of their children, whose custody had been awarded to appellant by a judgment of divorce, granting reargument and, on reargument, adhering to the original determination. Respondent had obtained custody of the children, about a year and a half after the divorce, under an agreement of the parties. Order affirmed, without costs. No opinion. Nolan, P. J., Schmidt, Beldock, Murphy and Ughetta, JJ., concur.